DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the closest prior art of record Duron et al. US Patent Application Publication 2009/0027298 and Parsche US Patent Application Publication 2009/0289866 do not fairly teach nor render obvious the limitations “wherein the second radiation pattern is in a same radiation plane as the first radiation pattern and the same radiation plane is parallel to the radiating structure, wherein the second radiation pattern is angularly broader than the first radiation pattern” in the arrangement as recited in the claim. Claims 2-6 directly or indirectly depend from claim 1.
Regarding Claim 7, the closest prior art of record Duron et al. US Patent Application Publication 2009/0027298 and Parsche US Patent Application Publication 2009/0289866 do not fairly teach nor render obvious the limitations “wherein the radome is configured to reflect a portion of the electromagnetic radiation to form a second radiation pattern that is in a same radiation plane as the first radiation pattern and the same radiation plane is parallel to the radiator, wherein the second radiation pattern is angularly broader than the first radiation  
Regarding Claim 17, the closest prior art of record Duron et al. US Patent Application Publication 2009/0027298 and Parsche US Patent Application Publication 2009/0289866 do not fairly teach nor render obvious the limitations “wherein the radome comprises two peaks and a valley, wherein the valley is disposed above a vertex of the radiator” in the arrangement as recited in the claim. Claims 18 & 19 directly or indirectly depend from claim 17.
Regarding Claim 21, the closest prior art of record Duron et al. US Patent Application Publication 2009/0027298 and Parsche US Patent Application Publication 2009/0289866 do not fairly teach nor render obvious the limitations “wherein the radome comprises three peaks and two valleys, wherein a center peak is disposed above a vertex of the radiator” as recited in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL M BOUIZZA/Examiner, Art Unit 2845                                                                                                                                                                                                        
/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845